Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 1/29/2021.
Response to Amendment
2.	The independent claims have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-7, 9-10, 12-13 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they teach a user inputting an utterance indicating a partner (receiving entity) and instruction, recognizing the utterance, determining a particular medium and achieving means for communicating with the partner and performing the instruction, 
where a partner can include electronic devices that can perform a function based on the speech utterance; 
and can also include animals or plants (non-human organisms), where a speech input can direct the system to send specific signals, sounds, or light to the animal or plant.

Regarding claim 1 Boies teaches An information processing apparatus (fig 6; 56) comprising: 
fig 6) to: 
control a microphone to receive an utterance of a user (fig 1, 6 input devices; 17; 29: speech input, utterance; 67); 
identify a conversation partner of the user, based on the received utterance (38-42: Paul);
access a stored table that stores information on a plurality of conversation partners and a plurality of communication mediums, and corresponds each conversation partner with a communication medium (16: another user (e.g. contact that is being called); 38: call Paul, home; 39: Paul, message; 40: Call Paul (mobile device); 41: Paul, message; 57: electronic mail and contacts applications; 63); 
select a communication medium to be used from among the plurality of communication mediums for transmitting a meaning of the received utterance to the identified conversation partner, by referencing the stored table (35; 38-41 using the best medium from a list of mediums stored for the contact); and 
control a communicator to transmit the meaning of the received utterance to the identified conversation partner with the selected communication medium (38-41).

	Nitz (10,204,627) teaches receiving user-conversational natural language dialog inputs, interpret the inputs, and execute one or more system operations based on interpretation of inputs (col 3 l. 38-45).  The user virtual personal assistant (VPA) will communicate with other VPAs associated with other devices to execute the operations (col 18 l. 1-26; fig 3, 4). 


	(abstract) Embodiments of the present invention are directed toward systems, methods and devices for improving information access to and device control in a home automation environment. Functionality of multiple household device, such as lights, sound, entertainment, HVAC, and communication devices can be activated via voice commands. The voice commands are detected by a nearby control device and relayed via a network communication medium to another control device to which the desired device or system that the user wants to operate is connected. Each control device, disposed throughout the home, can detect a voice command intended for another control box and household device and relay the voice command to the intended control box. In such systems, a user can initiate a telephone call by saying a voice command to a local control box that will forward on the control signal to a mobile phone connected to another control box.

	The closest references of record however do not specifically teach where the partner is a non-human organism, and where the utterance is directed to sending and performing an instruction through a corresponding medium associated with the non-human organism for providing sound or light to the non-human organism. 

Therefore the closest art of record does not teach or make obvious the limitations of the claim.


The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657